Title: Thomas Jefferson to Thomas Humphreys, 8 February 1817
From: Jefferson, Thomas
To: Humphreys, Thomas


          
            Dear Sir
            Monticello Feb. 8. 17.
          
          Your favor of Jan. 2. did not come to my hands until the 5th instant. I concur entirely in your leading principles of gradual emancipation, of establishment on the coast of Africa, and the patronage of our nation until the emigrants shall be able to protect themselves. the subordinate details might be easily arranged. but the bare proposition of purchase by the United states generally would excite infinite indignation in all the states North of Maryland. the sacrifice must fall on the States alone which hold them; and the difficult question will be how to lessen this so as to reconcile our fellow citizens to it. personally I am ready and desirous to make any sacrifice which shall ensure their gradual but compleat retirement from the state, and effectually at the same time establish them elsewhere in freedom and safety. but I have not percieved the growth of this disposition in the rising generation, of which I once had sanguine hopes. no symptoms inform me that it will take place in my day. I leave it therefore to time, and not at all without hope, that the day will come, equally desirable and welcome to us as to them: perhaps the proposition now on the carpet at Washington, to provide an establishment on the coast of Africa for voluntary emigrations of people of colour may be the corner stone of this future edifice. praying for it’s completion as early as may most promote the good of all, I salute you with great esteem and respect.
          Th: Jefferson
        